Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 2/3/22 is noted.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statement.
Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 3, 4, 8-10, 14-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bassett (US 7,128,356 B2) in view of Wang (US 9,701,443 B2), Campbell et al. (US 8,231,036 B2), Nebel (US 2010/0301721 A1), and Hanson et al. (US 8,162,190 B2).
Regarding claims 1, 10, and 16, Bassett discloses a vehicular storage apparatus comprising: 5a main body (24); a first storage container (22); a power source (see “battery source” in col. 4 line 8); the main body comprising a top wall (see “horizontal dividing wall” in col. 3 lines 52-53), a first sidewall, a second sidewall, 10and a bottom wall (such walls being inherent, see Figures and description of the storage space 28); each of the top wall, the first sidewall, the second sidewall, and the bottom wall extending from a first end to a second end to form an interior space (28); 15the first storage container comprising a first storage compartment (26); the first storage container being positioned on top of the main body; the first storage compartment extending longitudinally between the first end and the second end (see Figures).
Bassett fails to disclose a second storage container on top of the first. Bassett also fails to disclose a first partition being vertically positioned in the interior space to divide the interior space into a first compartment adjacent the first end and a second compartment adjacent the second end (newly added limitation) and a second partition being horizontally positioned in the first compartment to 10divide the first compartment into a first sub-compartment and a second sub- compartment (previous claim 5 limitation). Bassett also fails to disclose fails to include wherein the first sub- compartment is provided with a microwave oven; 15the second sub-compartment comprises a refrigerating compartment that maintains a temperature between 33-40°F; the second compartment comprises a freezing compartment that maintains a temperature below 33°F; and the power source is connected to the microwave oven, the refrigerating 20compartment, and the freezing compartment (previous claim 6 limitation). Bassett also fails to disclose the first storage container including a first sliding tray and the second storage container including a second sliding tray (previous claim 7 limitation) where the trays are connected to first and second storage container doors (previous claim 8 limitation).
Regarding the second storage container, Bassett discloses two cavities (26 and 28) but also discloses “that cargo box 20 may comprise any number of cavities” (see col. 3 lines 54-55). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have provided a second storage container, identical to the first, on top of the first storage container in order to increase the storage capacity of the Bassett storage apparatus, since such a modification would amount to a mere duplication of parts.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Additionally, Wang shows it was already known in the art to stack containers for increased storage, providing further motivation to a person of ordinary skill in the art at the time Applicant’s invention was filed to have stacked a second container on top of the first of Bassett.
Regarding the dividers, Bassett mentions the dividing wall between the main body and first compartment and further discloses the “cargo box 20 may comprise any number of cavities” (see col. 3 lines 54-55). Campbell teaches that it was already known in the art for a storage apparatus like that of Bassett to include both horizontal (132) and vertical (122) partitions in order to divide an interior space into various compartments (see col. 6 lines 41-55). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided a vertical partition within the Bassett interior space and a horizontal partition within the first compartment, the motivation being to divide the spaces into smaller sub-compartments in the manner taught by Campbell.
Regarding the microwave and cooling compartments, Bassett has been modified to include at least first and second compartments as claimed, as well as any number of sub compartments (see rejection of claim 1 above), and Bassett also discloses the provision of a cooking unit (150, see col. 6 lines 37-40), refrigerator, and/or freezer (160, see col. 6 lines 42-46). After considering Bassett’s own disclosure, a person of ordinary skill in the art at the time Applicant’s invention was filed would have realized through their own available knowledge and reasoning that providing the numerous compartments of the modified Bassett apparatus with cooking unit, a refrigerator, and a freezer would provide a user with access to various foods and beverages while tailgating. The same person of ordinary skill in the art also would have found it obvious to have attached the battery source of Bassett to these elements in order to provide them power in order to prevent the need for an additional power source. Because Applicant has not challenged Examiner’s use of Official Notice, the fact that microwave ovens are old and well-known cooking units is taken to be admitted prior art. It would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the modified Bassett apparatus with any known type of cooking unit, in this case a microwave oven.
Regarding the trays, Nebel teaches that it was already known in the art for a vehicle-mounted storage container to include a side opening door (18) and pull out tray (2) for accessing the contents of the storage container. Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have modified the first and second storage containers of the modified Bassett apparatus to include side openings and slide out trays, as taught Nebel, the motivation being to make it easier for a user to access their items from the side of the truck without having to reach up and over the sidewalls or climb into the bed of the truck. Regarding the doors being on the same side of the two containers, it would have been an obvious matter of design choice to have provided both doors on the same side of the two containers so that a user would not have to walk around the vehicle to access different containers, as would be understood by a person of ordinary skill in the art through their own available knowledge and reasoning.
Regarding the trays connected to the doors, Hanson teaches that it was already known to provide a compartment with a tray (17) connected to the door (11) such that when the door is opened, the tray is moved to a more accessible position. After considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have connected the trays and doors of the modified Bassett apparatus so that the trays move when the doors are opened, as taught by Hanson, the motivation being to move the contents of the compartments to a more accessible position upon opening of the doors for easier access by the user.
Regarding claim 3, Bassett as modified above includes wherein each of the first compartment and the second compartment is provided with a door (as taught by Bassett, see Figured 4 and 5).
Regarding claims 4 and 14, Bassett as modified above fails to include wherein each of the door 5of the first compartment and the door of the second compartment comprises a handle and a locking mechanism. Bassett appears to show handles in Figured 4 and 5, but is silent as to locking mechanisms. Because Applicant has not challenged Examiner’s use of Official Notice, the fact that it is old and well known in the art of vehicle containers for access doors to include handles and locks so that a user can easily open and close the doors as well as protect the contents of the containers from theft is taken to be admitted prior art. It would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the doors of the modified Bassett apparatus with handles and locking mechanisms for these reasons.
Regarding claims 8, 14, and 19, Bassett as modified above fails to include wherein each of the first storage container door and the second storage container door comprise a handle and a locking mechanism. Because Applicant has not challenged Examiner’s use of Official Notice, the fact that it is old and well known in the art of vehicle containers for access doors to include handles and locks so that a user can easily open and close the doors as well as protect the contents of the containers from theft is taken to be admitted prior art. It would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the first and second container doors of the modified Bassett apparatus with handles and locking mechanisms for these reasons.
Regarding claims 9, 15, and 16, Bassett as modified above includes the vehicular storage apparatus as claimed in claim 1, but fails to include wherein the first 5partition is located in the middle of the interior space. Regarding the specific location of the first partition added in the rejection of claim 1 above, there are only a finite and rather small number of physically possible locations a user could place the partition, including at any position between the side walls, the exact middle, or closer to one end or the other. As such, it would have been an obvious matter of design choice to have placed the partition in the middle in order to define to equal compartments for organizing articles held therein.
Response to Arguments
6.	Applicant's arguments filed 5/5/22 have been fully considered but they are not persuasive. Applicant has argued that none of the prior art has disclosed the combination of the microwave compartment, the refrigeration compartment, and the freezing but has also failed to address the previously applied rejections, still presented above, just in different arrangement as necessitated by the latest claim amendment, which show a modified Bassett apparatus including all of the recited compartments. Applicant has also argued that Nebel fails to teach trays connected to doors. Examiner agrees and notes that the previous and current rejections rely on Hanson, not Nebel, for this teaching.
Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
8.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649. The examiner can normally be reached Monday-Friday, 7am-3pm. Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JUSTIN M LARSON/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        5/11/22